Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered September 13, 1990, convicting defendant, upon a plea of guilty, of attempted robbery in the second degree and sentencing him to a prison term of 2 Vs to 7 years, unanimously affirmed.
At the plea allocution, defendant admitted that he and two accomplices robbed a man at knife-point in Manhattan on October 26, 1989.
Under the circumstances, the sentence imposed by the trial court was not excessive. At the plea allocution, the trial court made clear, and defendant indicated his understanding, that if defendant were to be arrested again he would face a prison term. Only nine days after this plea agreement was reached, defendant was arrested in New Jersey for receiving stolen property. Violation of the conditional plea agreement justified the imposition of a greater sentence (see, People v Fowler, 167 AD2d 154, 155, lv denied 77 NY2d 838). Concur — Carro, J. P., Ellerin, Kupferman and Asch, JJ.